Name: Commission Regulation (EEC) No 1340/92 of 22 May 1992 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: chemistry;  tariff policy
 Date Published: nan

 Avis juridique important|31992R1340Commission Regulation (EEC) No 1340/92 of 22 May 1992 concerning the classification of certain goods in the Combined Nomenclature Official Journal L 145 , 27/05/1992 P. 0013 - 0014 Finnish special edition: Chapter 2 Volume 8 P. 0126 Swedish special edition: Chapter 2 Volume 8 P. 0126 COMMISSION REGULATION (EEC) No 1340/92 of 22 May 1992 concerning the classification of certain goods in the combined nomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by on (EEC) No 1039/92 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the good referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly orpartly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other mesures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN code indicated in column 2, by virtue of the reasons set out in column 3; Whereas the nomenclature committee has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The good described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN code indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 1992. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 110, 28. 4. 1992, p. 42. ANNEX Description of goods Classification CN Code Reasons (1) (2) (3) Keracyanin (DCI) 2938 90 90 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 2938, 2938 90 and 2938 90 90